The opinion of this court in this case was rendered on February 25, 1947. Appellant's application for rehearing, contained in an envelope postmarked Gadsden, Alabama, 3 P. M. March 12, 1947, was not received by the Clerk of this court until March 13, 1947, which was sixteen days after the rendition of the judgment.
Rule 38 of the Supreme Court, Code 1940, Tit. 7 Appendix, requires that all applications for rehearings must be filed with the Clerk of the court, accompanied by brief for the appellant and a certificate by counsel that a copy of such brief has been delivered to opposing counsel, within fifteen days after the rendition of the judgment.
Posting of the application, properly addressed, is not a sufficient compliance with the rule. It must be filed in this court within the period stipulated. Bonner v. State,31 Ala. App. 369, 17 So.2d 547; Collins v. State, 28 Ala. App. 400,185 So. 779, and cases therein cited; Mills v. State,27 Ala. App. 530, 175 So. 699; Williams v. State, 27 Ala. App. 525,175 So. 697.
The application for rehearing in this cause not having been timely filed within the requirements of Supreme Court Rule 38 is stricken.
Application stricken.